PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of June 2, 2009

Between

FERRO CORPORATION

as Seller

and

FERRO FINANCE CORPORATION

as Purchaser





EXHIBITS

     
EXHIBIT A
EXHIBIT B
  Lock-Box Banks
Seller UCC Information



      EXHIBIT C Form of Choice of Law Provision in the Seller’s Orders and other
Agreements

     
EXHIBIT D
EXHIBIT E
EXHIBIT F
  Form of Deferred Purchase Price Note
[Intentionally Omitted]
Trade Names or Doing-Business-As Names

PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of June 2, 2009

FERRO CORPORATION, an Ohio corporation (“Ferro Corporation” or “Seller”), and
FERRO FINANCE CORPORATION, an Ohio corporation (the “Purchaser”), agree as
follows:

PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

(2) The Seller is a party to that certain Purchase Agreement dated as of June 2,
2009 among Ferro Color & Glass, Inc. and Ferro Pfanstiehl Laboratories, Inc.

(3) The Seller has Receivables that it wishes to sell to the Purchaser, and the
Purchaser is prepared to purchase such Receivables on the terms set forth
herein:

ARTICLE I.
DEFINITIONS

SECTION 1.01 Certain Defined Terms. As used in this Agreement and the Exhibits
hereto and not otherwise defined elsewhere herein, the following terms shall
have the meanings set forth in this Section 1.01 (such meanings to be equally
applicable to both the singular and plural forms thereof):

“Contributed Receivable” has the meaning specified in Section 2.06.

“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date exceeding the amount of the Purchase
Price under Section 2.02 to be paid in cash. The obligations of the Purchaser in
respect of the Deferred Purchase Price shall be evidenced by the Purchaser’s
Deferred Purchase Price Note.

“Deferred Purchase Price Note” means the deferred purchase price note to be
issued by Purchaser in the form of Exhibit D hereto.

“Discount” means, in respect of each Purchase, 1% of the Outstanding Balance of
the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of the Seller or the
Purchaser to reflect changes in recent experience with respect to write-offs,
timing and cost of Collections and cost of funds, provided that such revision is
consented to by both of such parties (it being understood that each party agrees
to duly consider such request and that such consent shall not be unreasonably
withheld).

“Event of Termination” has the meaning specified in Section 7.01.

“Existing Agreement” means that certain Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time), dated as of
April 1, 2008, between the Originators, as sellers, and Ferro, as purchaser.

“FPL” means Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation.

“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Seller from time to time pursuant to the terms of this
Agreement.

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the Receivables Purchase Agreement), (ii) the
date of termination of the Facility pursuant to Section 7.01 and (iii) the date
which the Seller designates by at least two (2) Business Days’ notice to the
Purchaser and its assignees (including the Agent).

“Ferro Color” means Ferro Color & Glass Corporation, a Pennsylvania corporation.

“First-Step Agreement” means the Purchase Agreement dated as of June 2, 2009
among Ferro Color and FPL, as sellers, and the Seller, as purchaser, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“General Trial Balance” of the Seller on any date means the Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

“Purchase Date” means each day on which a Purchase is made pursuant to
Article II.

“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.

“Purchase Price” for any Purchase means (x) in respect of any Purchase of
Receivables originated by FPL or Ferro Color, an amount equal to the “Purchase
Price” paid by the Seller pursuant to the First-Step Agreement for the
Receivables that are the subject of such Purchase, and (y)  in respect of any
other Purchase, an amount equal to the Outstanding Balance of the Receivables
that are the subject of such Purchase as set forth in the Seller’s General Trial
Balance, minus the Discount for such Purchase.

“Purchase Price Credit” has the meaning specified in Section 2.04.

“Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of June 2, 2009, among the Purchaser, as seller, Wachovia
Bank, National Association, as agent, the purchasers party thereto and Ferro
Corporation, as servicer and an originator, as amended, restated, supplemented
or otherwise modified from time to time.

“Related Security” means, with respect to any Receivable:

(i) all right, title and interest (if any) in the goods, the sale of which gave
rise to such Receivable, and any and all insurance contracts with respect
thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the invoice related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, insurance and other supporting obligations, agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the invoice related to such
Receivable or otherwise,

(iv) all Records related to such Receivables,

(v) all right, title and interest (if any) to the Existing Agreement and to any
Receivable or other property of the type described in clauses (i), (ii), (iii),
(iv) and (vi) of this definition sold and transferred thereunder, and

(vi) all proceeds of any of the foregoing.

When used in this Agreement, the term “Related Security” shall also include all
of Purchaser’s right, title and interest in, to and under the Purchase Agreement
and the proceeds thereof.

“RPA Final Payment Date” means the later of the Facility Termination Date and
the date on which all Capital, Yield, Fees and other obligations under the
Receivables Purchase Agreement are paid in full.

“RPA Purchaser” means the “Purchasers” as such term is defined in the
Receivables Purchase Agreement.

“Seller Report” means a Monthly Report or a Daily Report.

“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

SECTION 1.02 Certain Terms Defined in Receivables Purchase Agreement. If a
capitalized term is used in this Agreement, or any Exhibit hereto, and not
otherwise defined herein, such term shall have the meaning assigned thereto in
the Receivables Purchase Agreement. Among the capitalized terms used in this
Agreement which are defined in the Receivables Purchase Agreement are the
following:

 
Adverse Claim
Affiliate
Agent
Alternate Base Rate
Amortization Event
Business Day
Capital
Collection Agent
Collections
Contract
Credit and Collection Policy
Daily Report
Defaulted Receivable
Deemed Collections
Dilution
Eligible Receivable
ERISA
Federal Funds Rate
Fees
Incremental Purchase
Indebtedness
Investment Excess
Lock-Box Account
Lock-Box Agreement
Lock-Box Banks
Material Adverse Effect
Monthly Payment Date
Monthly Report
Obligor
Organic Document
Originator(s)
Outstanding Balance
Person
Receivable
Required Capital Condition
Senior Credit Agreement
Transaction Document(s)
UCC
Yield

SECTION 1.03 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

ARTICLE II.
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

SECTION 2.01 Facility. On the terms and conditions hereinafter set forth and
without recourse to the Seller (except to the extent specifically provided
herein), the Seller may at its option sell or contribute to the Purchaser all
Receivables originated by it (or originated by FPL or Ferro Color and acquired
by the Seller pursuant to the First-Step Agreement) from time to time and the
Purchaser may at its option purchase or accept as a contribution from the Seller
all Receivables originated or acquired by the Seller from time to time, in each
case during the period from the date hereof to the Facility Termination Date.

SECTION 2.02 Making Purchases. (a) Initial Purchase. The Seller shall give the
Purchaser at least one (1) Business Day’s notice of its request for the initial
Purchase hereunder, which request shall specify the date of such Purchase (which
shall be a Business Day) and the proposed Purchase Price for such Purchase. The
Purchaser shall promptly notify the Seller whether it has determined to make
such Purchase. On the date of such Purchase, the Purchaser shall, upon
satisfaction of the applicable conditions set forth in Article III, pay the
Purchase Price for such Purchase in the manner provided in Section 2.02(c).

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
unless the Purchaser shall notify the other party to the contrary, the Seller
shall sell to the Purchaser and the Purchaser shall purchase from the Seller,
upon satisfaction of the applicable conditions set forth in Article III, all
Receivables originated by the Seller (or originated by FPL or Ferro Color and
acquired by the Seller pursuant to the First-Step Agreement) which have not
previously been sold or contributed to the Purchaser; provided, however, that
the Seller may, at its option on any Purchase Date, contribute all or any of
such Receivables to the Purchaser pursuant to Section 2.06, instead of selling
such Receivables to the Purchaser pursuant to this Section 2.02(b). On or within
one (1) month after the date of each such Purchase, the Purchaser shall pay the
Purchase Price for such Purchase in the manner provided in Section 2.02(c).

(c) Payment of Purchase Price. The Purchase Price for each Purchase shall be
paid on or within one (1) month after the Purchase Date therefor by means of any
one or a combination of the following: (i) a deposit in same day funds to the
Seller’s account designated by the Seller or (ii) an increase in the Deferred
Purchase Price (subject at all times to the limitations contained in the
definition thereof). The allocation of the Purchase Price as among such methods
of payment shall be subject in each instance to the approval of the Purchaser
and the Seller; provided, however, that the Deferred Purchase Price may not be
increased to the extent that, after giving effect to such increase, the Required
Capital Condition is not maintained.

(d) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to the Purchase (and any contribution of Receivables) on such
date, the Purchaser shall own all Receivables originated by the Seller (or
originated by FPL or Ferro Color and acquired by the Seller) as of such date
(including Receivables which have been previously sold or contributed to the
Purchaser hereunder). The Purchase or contribution of any Receivable shall
include all Related Security with respect to such Receivable.

(e) Assignment of Receivables relating to Obligors located in Germany. In
addition to the transfer of ownership of Receivables stipulated above the
Seller, subject to the satisfaction of the conditions precedent set out in this
Agreement hereby assigns by way of a German law assignment (Abtretung) within
the meaning of Section 398 German Civil Code (Bárgerliches Gesetzbuch) to the
Purchaser all Receivables (whether now existing or hereafter arising) owed to
the Seller by an Obligor located in Germany (the “German Obligor Receivables”).
The Purchaser accepts such assignment. The assignment of the German Obligor
Receivables shall include all ancillary rights, priority rights as well as all
other rights attached to the German Obligor Receivables.

SECTION 2.03 Collections. (a) Unless otherwise agreed in the Receivables
Purchase Agreement, the Collection Agent shall, on each Business Day, deposit
into an account of the Purchaser or the Purchaser’s assignee all Collections of
Transferred Receivables then held by the Collection Agent.

(b) In the event that the Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, the Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables to the Seller.

(c) On each Monthly Payment Date, the Purchaser shall pay to the Seller accrued
interest on the Deferred Purchase Price and the Purchaser may, at its option,
prepay in whole or in part the principal amount of the Deferred Purchase Price;
provided that each such payment shall be made solely from (i) Collections of
Transferred Receivables after all other amounts then due from the Purchaser
under the Receivables Purchase Agreement have been paid in full and all amounts
then required to be set aside by the Purchaser or the Collection Agent under the
Receivables Purchase Agreement have been so set aside or (ii) excess cash flow
from operations of the Purchaser which is not required to be applied to the
payment of other obligations of the Purchaser; and provided further, that no
such payment shall be made at any time when an Event of Termination shall have
occurred and be continuing. At such time following the Facility Termination Date
when all Capital, Yield, Fees and other amounts owed by the Purchaser under the
Receivables Purchase Agreement shall have been paid in full, the Purchaser shall
apply, on each Business Day, all Collections of Transferred Receivables received
by the Purchaser pursuant to Section 2.03(a) (and not previously distributed)
first to the payment of accrued interest on the Deferred Purchase Price, and
then to the reduction of the principal amount of the Deferred Purchase Price.

SECTION 2.04 Settlement Procedures. (a) Seller shall be deemed to have received
a Deemed Collection with respect to a Receivable sold by it to Purchaser
hereunder upon the occurrence of any Dilution with respect to such Receivable.
Upon the Seller receipt of a Deemed Collection, Purchaser shall be entitled to a
credit (each, a “Purchase Price Credit”) against the Purchase Price otherwise
payable to the Seller hereunder in an amount equal to such Deemed Collection. If
such Purchase Price Credit exceeds the original Outstanding Balance of the
Receivables originated by the Seller on such day, and an Investment Excess
exists or would result from such Deemed Collection, upon demand by Purchaser (or
the Agent following the Facility Termination Date), then the Seller shall pay to
Purchaser the remaining amount of such Purchase Price Credit in cash on such
day; provided, that if no such Investment Excess exists or would result
therefrom and the Facility Termination Date has not occurred, the Seller shall
be allowed to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under its Deferred Purchase Price Note to be issued by
Purchaser in the form of Exhibit D hereto.

(b) Except as stated in subsection (a) of this Section 2.04 or as otherwise
required by law or the underlying Contract, all Collections from an Obligor of
any Purchased Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates its payment for application to
specific Receivables.

SECTION 2.05 Payments and Computations, Etc.. (a) All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Receivables Purchase
Agreement, shall be those set forth in the Receivables Purchase Agreement.

(b) The Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by the Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.0% per annum above the Alternate Base Rate, payable on demand.

(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of three hundred sixty (360) days for the actual
number of days (including the first but excluding the last day) elapsed.
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

SECTION 2.06 Contributions. The Seller may from time to time at its option, by
notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution. On the date of each such contribution and after giving
effect thereto, the Purchaser shall own in fee simple the Receivables so
identified and contributed (collectively, the “Contributed Receivables”) and all
Related Security with respect thereto. The foregoing notwithstanding, on the
date of the initial Purchase hereunder the Seller agrees to contribute to the
Purchaser all Receivables which are not included in such initial Purchase.

ARTICLE III.
CONDITIONS OF PURCHASES

SECTION 3.01 Conditions Precedent to Initial Purchase from the Seller. The
initial Purchase of Receivables from the Seller hereunder is subject to the
conditions precedent that (a) all of the conditions to the initial purchase
under the Receivables Purchase Agreement have been satisfied or waived in
accordance with the terms thereof, and (b) the Purchaser shall have received on
or before the date of such Purchase the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Purchaser:

(i) Evidence that the Seller and each other Originator has taken any necessary
corporate action to authorize this Agreement and the First-Step Agreement and
certified copies of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement and the
First-Step Agreement.

(ii) A certificate of the Secretary or Assistant Secretary of the Seller and
each other Originator certifying the names and true signatures of the officers
of the Seller and each other Originator authorized to sign this Agreement and
the other documents to be delivered by it hereunder.

(iii) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial Purchase, naming
each Originator as the seller/debtor and the Purchaser as the purchaser/secured
party, or other similar instruments or documents, as the Purchaser may deem
necessary or desirable under the UCC of all appropriate jurisdictions or other
applicable law to perfect the Purchaser’s ownership of and security interest in
the Transferred Receivables and Related Security and Collections with respect
thereto.

(iv) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Transferred Receivables, Contracts or Related Security
previously granted by the Seller and each other Originator.

(v) Completed requests for information, dated on or before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (iii) above that name the Seller or any
other Originator as debtor, together with copies of such other financing
statements (none of which shall cover any Transferred Receivables, Contracts or
Related Security).

(vi) The First-Step Agreement, duly executed by each of the parties thereto.

SECTION 3.02 Conditions Precedent to All Purchases. Each Purchase (including the
initial Purchase) hereunder shall be subject to the further conditions precedent
that no Event of Termination under subsections 7.01(e), (f) or (g) shall have
occurred and be continuing.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Seller. The Seller represents
and warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing, under the laws of the applicable jurisdiction set forth in Exhibit B
hereto (as such Exhibit B may be amended from time to time pursuant to
Section 5.01(b)) and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, unless the failure to so qualify would not have a material adverse
effect on (i) the interests of the Purchaser hereunder, (ii) the collectibility
of the Transferred Receivables, or (iii) the ability of the Seller or the
Collection Agent to perform their respective obligations hereunder.

(b) The execution, delivery and performance by the Seller of this Agreement and
the other documents to be delivered by it hereunder, including the Seller’s sale
and contribution of Receivables hereunder and the Seller’s use of the proceeds
of Purchases, (i) are within the Seller’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene (1) the
Seller’s charter or by-laws, (2) any law, rule or regulation applicable to the
Seller, (3) any contractual restriction binding on or affecting the Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
transfer of the Seller’s interest in the Transferred Receivables pursuant to
this Agreement). This Agreement has been duly executed and delivered by the
Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(e) Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer, and assignment of the Transferred Receivables to
Purchaser, enforceable against creditors of, and purchasers from, the Seller.
The Seller shall have no remaining property interest in any Transferred
Receivable.

(f) The balance sheets of the Seller and its subsidiaries as at December 31,
2008, and the related statements of income and retained earnings of the Seller
and its subsidiaries for the fiscal year then ended, copies of which have been
furnished to the Purchaser, fairly present the financial condition of the Seller
and its subsidiaries as at such date and the results of the operations of the
Seller and its subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied. Since
December 31, 2008 no event has occurred that would have a Material Adverse
Effect.

(g) There is no pending or, to the Seller’s knowledge, threatened action,
investigation or proceeding affecting the Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may materially
adversely affect the financial condition or operations of the Seller and its
consolidated subsidiaries, when taken as a whole, or the ability of the Seller
to perform its obligations under this Agreement or any other document to be
delivered by it hereunder, or which purports to affect the legality, validity or
enforceability of this Agreement or any other document to be delivered by it
hereunder.

(h) No proceeds of any Purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934, provided that this Section 4.01(h) shall not prohibit the Seller from
purchasing equity securities of Ferro, Ferro Color or FPL in accordance with
applicable law.

(i) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(j) Each Receivable included in the Net Pool Balance on a Monthly Report as an
Eligible Receivable was an Eligible Receivable as of the last day of the month
covered by such Monthly Report. Each Transferred Receivable, together with the
Related Security, is owned (prior to its sale or contribution hereunder) by the
Seller free and clear of any Adverse Claim (other than any Adverse Claim arising
solely as the result of any action taken by the Purchaser). When Purchaser makes
a Purchase it shall acquire valid and perfected first priority ownership of each
Purchased Receivable and the Related Security and Collections with respect
thereto free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser), and no
effective financing statement or other instrument similar in effect covering any
Transferred Receivable, any interest therein, the Related Security or
Collections with respect thereto is on file in any recording office except such
as may be filed in favor of Purchaser in accordance with this Agreement, in
favor of the Seller in accordance with the First-Step Agreement or in connection
with any Adverse Claim arising solely as the result of any action taken by the
Purchaser.

(k) Each Seller Report (if prepared by the Seller, or to the extent that
information contained therein is supplied by the Seller), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by the Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

(l) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Transferred
Receivables are located at the address referred to in Section 5.01(b). The
Seller is located in the jurisdiction of organization set forth in Exhibit B
hereto for purposes of Section 9-307 of the UCC as in effect in the State of New
York; and the office in the jurisdiction of organization of the Seller in which
a UCC financing statement is required to be filed in order to perfect the
security interest granted by the Seller hereunder is set forth in Exhibit B
hereto (in each case as such Exhibit B may be amended from time to time pursuant
to Section 5.01(b)).

(m) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Exhibit A (as the same may be updated from time to time pursuant to
Section 5.01(h)).

(n) The Seller is not known by and does not use any tradename or
doing-business-as name, other than, as set forth in Exhibit F hereto, as such
Exhibit F may be amended from time to time to remove any tradenames or
doing-business-as names upon request of the Seller with the prior written
approval of the Purchaser.

(o) With respect to any programs used by the Seller in the servicing of the
Receivables, such Seller shall pay any necessary fees associated with any
sublicensing agreements necessary in connection with the designation of a new
Collection Agent so that such new Collection Agent shall have the benefit of
such programs (it being understood that, however, the Collection Agent, if other
than the Seller, shall be required to be bound by a confidentiality agreement
reasonably acceptable to the Seller, Ferro Color and FPL).

(p) The transfers of Transferred Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.

(q) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns (other
than with respect to such state and local tax returns for the tax year 2005,
which have been filed prior to the date hereof) and (iii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges (other than any tax, assessment or governmental charge which is being
contested in good faith and by proper proceedings, and with respect to which the
obligation to pay such amount is adequately reserved against in accordance with
generally accepted accounting principles). The Seller will also pay when due any
taxes payable in connection with the Receivables transferred by it, exclusive of
taxes on or measured by income or gross receipts of Purchaser and its assigns.

(r) The Seller is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

(s) The Seller has complied in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Each Receivable originated by the
Seller, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

(t) With respect to each Receivable transferred hereunder by the Seller to
Purchaser, the Purchase Price received by the Seller constitutes reasonably
equivalent value in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by the Seller of any Receivable
hereunder is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(u) Each Contract with respect to each Receivable originated by the Seller is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(v) Each Receivable originated by the Seller is an “account” under and as
defined in the UCC of all applicable jurisdictions.

(w) The manner in which the Seller accounts for the transactions contemplated by
this Agreement does not jeopardize the true sale analysis.

ARTICLE V.
COVENANTS

SECTION 5.01 Covenants of the Seller. From the date hereof until the first day
following the Facility Termination Date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of the Seller to perform its obligations under this Agreement.

(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Transferred Receivables at the address or addresses of
the Seller set forth on Exhibit B hereto, or, upon thirty (30) days’ prior
written notice to the Purchaser, at any other locations within the United
States. The Seller will not change its name or its state of organization, unless
(i) the Seller shall have provided the Purchaser with at least thirty (30) days’
prior written notice thereof, together with an updated Exhibit B, and (ii) no
later than the effective date of such change, all actions required by
Section 5.01(j) shall have been taken and completed. Upon confirmation by the
Purchaser’s assignee during the existence of the Receivables Purchase Agreement
or, thereafter, the Purchaser of receipt of any such notice (together with an
updated Exhibit B) and the completion, as aforesaid, of all actions required by
Section 5.01(j), Exhibit B to this Agreement shall, without further action by
any party, be deemed to be amended and replaced by the updated Exhibit B
accompanying such notice. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Transferred Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Transferred Receivables
(including, without limitation, records adequate to permit the daily
identification of each new Transferred Receivable and all Collections of and
adjustments to each existing Transferred Receivable). The Seller shall (i) make
a notation in its books and records, to indicate which Receivables have been
sold or contributed to the Purchaser hereunder and (ii) upon the request of
Purchaser or the Agent following the occurrence and during continuation of an
Amortization Event under the Receivables Purchase Agreement: (x) mark each
Contract with a legend describing Purchaser’s ownership interests in such
Receivables and further describing the interests of the Agent (on behalf of the
Purchasers) and (y) deliver to Purchaser (or, upon request, to the Agent) all
Contracts (including, without limitation, all multiple originals of any such
Contract that constitutes an instrument, a certificated security or chattel
paper under the UCC) relating to such Receivables.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Transferred Receivables, and timely and fully
comply in all material respects with the applicable Credit and Collection Policy
in regard to each Transferred Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security,
related Contract or Collections, or upon or with respect to any account to which
any Collections of any Transferred Receivable are sent, or assign any right to
receive income in respect thereof.

(e) Extension or Amendment of Transferred Receivables. Except as otherwise
provided in the Receivables Purchase Agreement, the Seller will not extend,
amend or otherwise modify the terms of any Transferred Receivable, or any terms
of any Contract related to such Transferred Receivable in any material respect
other than in accordance with the Credit and Collection Policy.

(f) Change in Business or Credit and Collection Policy. Except as otherwise
provided in the Receivables Purchase Agreement, the Seller will not make any
change to the Credit and Collection Policy that could reasonably be expected to
decrease the credit quality of any newly created Transferred Receivables or
materially adversely affect the collectibility of the Transferred Receivables.

(g) Audits. The Seller will, from time to time during regular business hours as
requested at least one (1) Business Day in advance by the Purchaser or its
assigns, permit the Purchaser, or its agents, representatives or assigns, (i) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Seller relating to Transferred Receivables and the
Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of the Seller for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Transferred Receivables and the Related Security or the Seller’s
performance hereunder or under the Contracts with any of the officers or
employees of the Seller having knowledge of such matters. After completion of a
post-closing field exam, it is anticipated that field exam frequency will be
bi-annual, but the Purchaser may request more frequent exams.

(h) Change in Payment Instructions to Obligors. No Seller will add or terminate
any bank or bank account as a Lock-Box Bank or Lock-Box Account from those
listed in Exhibit A to this Agreement, or make any change in its instructions to
Obligors regarding payments to be made to any Lock-Box Bank unless the Purchaser
shall have received notice of such addition, termination or change (including an
updated Exhibit A) and executed copies of Lock-Box Agreements with each new
Lock-Box Bank or with respect to each new Lock-Box Account. Upon confirmation by
the Agent, as the Purchaser’s assignee, of receipt of such notice and the
related documents, Exhibit A hereto shall, without further action by any party
be deemed to be amended and restated by the updated Exhibit A accompanying such
notice.

(i) Deposits to Lock-Box Accounts. The Seller will instruct (or will cause each
other Originator to instruct) all Obligors to remit all their payments in
respect of Transferred Receivables into Lock-Box Accounts. If the Seller shall
receive any Collections directly, it shall immediately (and in any event within
two (2) Business Days) deposit the same to a Lock-Box Account. The Seller will
not deposit or otherwise credit or cause and will use commercially reasonable
efforts not to allow to be so deposited or credited, to any Lock-Box Account
cash or cash proceeds other than Collections of Transferred Receivables.

(j) Further Assurances. The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, the
Seller will, upon the request of the Purchaser or its assignee, execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable to perfect,
protect or evidence such Transferred Receivables and any security interest in
other assets of the Seller granted hereunder.

(i) The Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto and any other assets of the
Seller in which a security interest is granted hereunder.

(ii) The Seller shall perform its obligations under the Contracts related to the
Transferred Receivables to the same extent as if the Transferred Receivables had
not been sold or transferred.

(k) Reporting Requirements. The Seller will provide to the Purchaser (and its
assignees) the following:

(i) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of an Authorized Officer of the Seller setting forth details of such
Event of Termination or Incipient Event of Termination and the action that the
Seller has taken and proposes to take with respect thereto;

(ii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $7,500,000;

(iii) at least thirty (30) days prior to any change in the Seller’s name or
jurisdiction of incorporation, a notice setting forth the new name or
jurisdiction of incorporation and the effective date thereof;

(iv) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Seller as the Purchaser
(or its assignees) may from time to time reasonably request; and

(v) any reports, notices, filings, financial information and any other
information or correspondence delivered to the Seller pursuant to the First-Step
Agreement.

(l) Prohibition on Additional Negative Pledges. The Seller will not (and will
not authorize any Subsidiary to) enter into or assume any agreement (other than
this Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents.

(m) Foreign Offices. The Seller agrees that it will not take any action to open
a place of business in either the United Kingdom or Ireland without
(i) providing the Purchaser and its assignee with at least ten (10) Business
Days’ prior written notice, and (ii) taking all actions that the Purchaser or
its assignee may reasonably request pursuant to Section 5.01(j) with respect to
the laws of the United Kingdom or Ireland, as applicable.

(n) Invoices. The Seller agrees that all invoices regarding Receivables sent by
the Seller will include a choice of law provision substantially in the form
attached hereto as Exhibit C identifying the law of a State or the District of
Columbia as the governing law.

(o) Corporate Separateness. The Seller (its Affiliates and Subsidiaries, other
than the Purchaser, the “Ferro Group”) will take all reasonable steps,
including, without limitation, all steps that any Agent or the Purchaser under
the Receivables Purchase Agreement may from time to time reasonably request, to
maintain the Purchaser’s identity as a separate legal entity and will manifest
to third parties that the Purchaser is an entity with assets and liabilities
distinct from those of the members of the Ferro Group and not just a division
thereof. Without limiting the generality of the foregoing and in addition to the
other covenants herein, except as herein specifically otherwise provided, the
members of Ferro Group will use reasonable efforts to cause the Purchaser to:

(i) At all times maintain at least one Independent Director who (x) is not
currently and has not been during the five years preceding the date of this
Agreement an officer, director or employee of any member of the Ferro Group,
(y) is not a current or former officer or employee of the Purchaser and (z) is
not a stockholder of any member of the Ferro Group;

(ii) refrain from participating, directly or indirectly, in the management of
operations of any member of the Ferro Group;

(iii) conduct its business from an office separate from that of the members of
the Ferro Group (but which may be located in the same facility as one or more of
the members of the Ferro Group), and have stationery and other business forms
and a mailing address and a telephone number separate from that of the members
of the Ferro Group;

(iv) at all times be adequately capitalized in light of its contemplated
business;

(v) at all times provide for its own operating expenses and liabilities from its
own funds;

(vi) maintain its assets and transactions separately from those of the members
of the Ferro Group and reflect such assets and transactions in financial
statements separate and distinct from those of the members of the Ferro Group
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the members of the Ferro Group;

(vii) hold itself out to the public under the Purchaser’s own name as a legal
entity separate and distinct from the members of the Ferro Group, and refrain
from holding itself out as having agreed to pay, or as being liable, primarily
or secondarily, for, any obligations of the members of the Ferro Group;

(viii) refrain from maintaining any joint account with any member of the Ferro
Group or becoming liable as a guarantor or otherwise with respect to any
Indebtedness or contractual obligation of any member of the Ferro Group;

(ix) refrain from making any payment or distribution of assets with respect to
any obligation of any member of the Ferro Group or granting an Adverse Claim on
any of its assets to secure any obligation of any member of the Ferro Group;

(x) refrain from making loans, advances o r otherwise extending credit to any of
the members of the Ferro Group other than as permitted under this Agreement;

(xi) hold regular duly noticed meetings of its Board of Directors and make and
retain minutes of such meetings;

(xii) have bills of sale (or similar instruments of assignment) and, if
appropriate, UCC-1 financing statements, with respect to all assets purchased
from any of the members of the Ferro Group;

(xiii) refrain from engaging in any transaction with any of the members of the
Ferro Group, except as permitted by this Agreement and as contemplated by the
Receivables Purchase Agreement;

(xiv) maintain at all times the Required Capital Condition and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause such Required Capital Condition to
cease to be so maintained; and

(xv) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Baker & Hostetler LLP,
as counsel for the Purchaser, in connection with the closing or initial
Incremental Purchase under the Receivables Purchase Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(p) First-Step Agreement. The Seller will not amend, waive or modify any
provision of the First-Step Agreement (provided that the Seller may extend the
“Facility Termination Date” thereunder) or waive the occurrence of any “Event of
Termination” under the First-Step Agreement (other than any Event of Termination
arising under Section 7.01(f) of the First-Step Agreement), without in each case
the prior written consent of the Purchaser and the Agent. The Seller will
perform all of its obligations under the First-Step Agreement in all material
respects and will enforce the First-Step Agreement in accordance with its terms
in all material respects. The Seller will give the Purchaser at least three
(3) Business Days’ prior notice of any revision to the calculation of “Discount”
(as defined in the First-Step Agreement), together with an explanation of the
basis for such revision.

SECTION 5.02 Grant of Security Interest. To secure all obligations of the Seller
arising in connection with this Agreement, and each other agreement entered into
in connection with this Agreement, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, including, without
limitation, Indemnified Amounts, payments on account of Collections received or
deemed to be received, and any other amounts due the Purchaser hereunder, the
Seller hereby assigns and grants to Purchaser a security interest in all of the
Seller’s right, title and interest now or hereafter existing in, to and under
(i) all Receivables which constitute Transferred Receivables, the Related
Security and all Collections with regard thereto, and (ii) to the extent not
covered above, all rights of the Seller to receive monies due or to become due
under the First-Step Agreement.

SECTION 5.03 Covenant of the Seller and the Purchaser. The Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by the Seller
to the Purchaser for all purposes and each contribution of Receivables hereunder
shall be treated as an absolute transfer of such Receivables by the Seller to
the Purchaser for all purposes. The Seller and the Purchaser shall record each
Purchase and contribution as a sale or purchase or capital contribution, as the
case may be, on its books and records, and reflect each Purchase and
contribution in its financial statements and tax returns as a sale or purchase
or capital contribution, as the case may be. In the event that, contrary to the
mutual intent of the Seller and the Purchaser, any Purchase or contribution of
Receivables hereunder is not characterized as a sale or absolute transfer, the
Seller shall, effective as of the date hereof, be deemed to have granted (and
the Seller hereby does grant) to the Purchaser a first priority security
interest in and to any and all Receivables, the Related Security and the
proceeds thereof to secure the repayment of all amounts advanced to the Seller
hereunder with accrued interest thereon, and this Agreement shall be deemed to
be a security agreement.

ARTICLE VI.
ADMINISTRATION AND COLLECTION

SECTION 6.01 Certain Rights of the Purchaser. (a) The Purchaser may, at any
time, give notice of ownership and/or direct the Obligors of Transferred
Receivables and any Person obligated on any Related Security, or any of them,
that payment of all amounts payable under any Transferred Receivable shall be
made directly to the Purchaser or its designee. The Seller hereby confirms that
exclusive ownership and control of each Lock-Box Account maintained by the
Seller for the purpose of receiving Collections has been transferred to the
Purchaser (and its assignee).

(b) At any time following the designation of a Collection Agent other than the
Seller pursuant to Article VIII of the Receivables Purchase Agreement or
following the occurrence and during continuation of an Event of Termination or
an Incipient Event of Termination:

(i) The Seller shall, upon the Purchaser’s request and at the Seller’s expense,
give notice of the Purchaser’s ownership to each Obligor of Transferred
Receivables and direct that payments of all amounts payable under such
Transferred Receivables be made directly to the Purchaser or its designees or
assignees.

(ii) At the Purchaser’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Transferred Receivables, and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the
Transferred Receivables, and shall make the same available to the Purchaser at a
place selected by the Purchaser or its designees or assignees, and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections of Transferred Receivables in a manner acceptable to
the Purchaser and, promptly upon receipt, remit all such cash, checks and
instruments, duly indorsed or with duly executed instruments of transfer, to the
Purchaser or its designee or assignee. The Purchaser shall also have the right
to make copies of all such documents, instruments and other records at any time.

(iii) The Seller authorizes the Purchaser to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Transferred
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Transferred Receivables
and enforcing the Transferred Receivables and the Related Security and related
Contracts.

SECTION 6.02 Rights and Remedies. (a) If the Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser or
its assignees may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if the Seller (as Collection Agent or
otherwise) fails to so perform, the costs and expenses of the Purchaser incurred
in connection therewith shall be payable by the Seller as provided in
Section 8.01 or Section 9.04 as applicable.

(b) The Seller shall perform all of its obligations under the Contracts related
to the Transferred Receivables to the same extent as if the Seller had not sold
or contributed Receivables hereunder and the exercise by the Purchaser of its
rights hereunder shall not relieve the Seller from such obligations or its
obligations with respect to the Transferred Receivables. The Purchaser shall not
have any obligation or liability with respect to any Transferred Receivables or
related Contracts, nor shall the Purchaser be obligated to perform any of the
obligations of the Seller thereunder.

(c) The Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Transferred Receivables.

(d) The Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by Purchaser (whether or not from the
Seller) in connection with any Transferred Receivable.

SECTION 6.03 Transfer of Records to Purchaser. Each Purchase and contribution of
Receivables hereunder shall include the transfer to the Purchaser of all of the
Seller’s right and title to and interest in the records relating to such
Receivables and shall include an irrevocable non-exclusive license to the use of
the Seller’s computer software system to access and create such records. Such
license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or become Defaulted Receivables.

The Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of the Seller’s computer software system to access and create such records.

In recognition of the Seller’s need to have access to the records transferred to
the Purchaser hereunder, the Purchaser hereby grants to the Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of the Seller’s business or in performance of its
duties as Collection Agent, provided that (i) the Seller shall not disrupt or
otherwise interfere with the Purchaser’s use of and access to such records
during such license period and (ii) the Seller consents to the assignment and
delivery of the records (including any information contained therein relating to
the Seller or its operations) to any assignees or transferees of the Purchaser
provided they agree to hold such records confidential.

SECTION 6.04 Receivables Information and Reporting(a) . (a) Upon the Collection
Agent’s request, the Seller shall deliver to the Collection Agent, and the
Collection Agent shall hold in trust for the Seller and the Purchaser in
accordance with their respective interests, all documents, instruments and
records (including, without limitation, computer tapes or disks) which evidence
or relate to Purchased Receivables.

(b) The Seller shall furnish such information and provide such access to its
books and records to the Collection Agent as Collection Agent may reasonably
request to permit the Collection Agent to timely prepare and deliver all Daily
Reports, Monthly Reports and such other reports and/or information as may be
required pursuant to the Receivables Purchase Agreement and/or any other
Transaction Document.

ARTICLE VII.
EVENTS OF TERMINATION

SECTION 7.01 Events of Termination If any of the following events (collectively,
“Events of Termination” and individually, an “Event of Termination”) shall occur
and be continuing:

(a) The Seller shall fail to transfer to the Purchaser when requested any
rights, pursuant to this Agreement, which the Seller then has as Collection
Agent, or the Seller shall fail to make any payment required under this
Agreement; or

(b) Any representation or warranty made or deemed made by the Seller (or any of
its officers) under or in connection with this Agreement or any information or
report delivered by the Seller pursuant to this Agreement shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered (other than in respect of any breach of the representations or
warranties in Section 4.01(j) with respect to any Receivable to the extent that
a Purchase Price Credit under Section 2.04 is provided) and is not cured within
five (5) Business Days following the earlier to occur of (i) notice from
Purchaser or Agent of such inaccuracy, or (ii) the date on which an Authorized
Officer of such Seller otherwise becomes aware of such inaccuracy; provided,
that the materiality threshold in this subsection shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold; or

(c) The Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for ten (10) days after written
notice thereof shall have been given to the Seller by the Purchaser; or

(d) [Intentionally Omitted]; or

(e) Any Purchase or contribution of Receivables hereunder, the Related Security
and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or

(f) The Seller or any of the other Originators shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller or any
of the other Originators seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of thirty (30) days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Seller or any of its subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

(g) (i) the “Facility Termination Date” under and as defined in the Receivables
Purchase Agreement shall have occurred; or

(h) an “Event of Termination” under and as defined in the First-Step Agreement
shall have occurred; or

(i) any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to the Seller under the First-Step Agreement or the Seller shall for
any reason cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to the Purchaser under
this Agreement, other than, in the case of any Originator which is a Subsidiary
of the Seller, as a result of a liquidation, dissolution, consolidation or
merger permitted by Section 5.04 of the First-Step Agreement;

then, and in any such event, the Purchaser or its assignees may, by notice to
the Seller, take either or both of the following actions: (x) declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred) and (y) without limiting any
right under this Agreement to replace the Collection Agent (but subject, prior
to the RPA Final Payment Date, to the designation made under the Receivables
Purchase Agreement), designate another Person to succeed the Seller as
Collection Agent; provided, that, automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (f) of this Section 7.01, the Facility Termination Date
shall occur, the Seller (if it is then serving as the Collection Agent) shall
cease to be the Collection Agent, and the Purchaser (or its assigns or
designees) shall become the Collection Agent. Upon any such declaration or
designation or upon such automatic termination, the Purchaser or its assignees
shall have, in addition to the rights and remedies under this Agreement, all
other rights and remedies with respect to the Receivables provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.

ARTICLE VIII.
INDEMNIFICATION

SECTION 8.01 Indemnities by the Seller. Without limiting any other rights that
the Purchaser may have hereunder or under applicable law, Seller hereby agrees
to indemnify (and pay upon demand to) the Purchaser and its respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees (which
attorneys may be employees of the Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition by Purchaser of the Receivables including, without
limitation, Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to such Seller) relating to or resulting
from:

(i) any representation or warranty made by Seller (or any officers of such
Person) under or in connection with this Agreement, any other Transaction
Document or any other information or report required to be delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;

(ii) the failure by Seller to comply with any applicable law, rule or regulation
with respect to any Receivable or Contract related thereto, or the nonconformity
of any Receivable or Contract included therein with any such applicable law,
rule or regulation or any failure of any Originator to keep or perform any of
its obligations, express or implied, with respect to any Contract;

(iii) any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any environmental liability, products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Receivable purchased hereunder, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to Seller in which any Indemnified Party becomes involved as
a result of any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Event of Termination described in Section 7.01(f) or Section 7.01(h) of
this Agreement;

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Purchaser to give reasonably equivalent value to Seller hereunder in
consideration of the transfer by Seller of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

(xi) any failure to vest and maintain vested in the Purchaser (or its
assignees), or to transfer to the Purchaser (or its assignees), legal and
equitable title to, and ownership of, the Receivables, the Related Security and
the Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at closing or at any subsequent time;

(xiii) any action or omission by Seller which reduces or impairs the rights of
the Purchaser with respect to any Receivable of such Seller or reduces the
Outstanding Balance of any Receivable;

(xiv) any attempt by any Person to void any transfer of Receivables hereunder
under statutory provisions or common law or equitable action;

(xv) the failure of any Receivable transferred hereunder and identified as an
Eligible Receivable to be an Eligible Receivable at the time so included and
identified; and

(xvi) any Dilution with respect to any Transferred Receivable.

Notwithstanding the foregoing, it is expressly agreed and understood by the
parties hereto (i) that the foregoing indemnification is not intended to, and
shall not, constitute a guarantee of the collectibility or payment of the
Transferred Receivables and (ii) that nothing in this Section 8.01 shall require
the Seller to indemnify any Person (A) for Receivables which are not collected,
not paid or uncollectible on account of the insolvency, bankruptcy, lack of
creditworthiness or financial inability or unwillingness to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from an Indemnified Party’s
gross negligence or willful misconduct, or (C) for any income taxes or franchise
taxes incurred by such Person arising out of or as a result of this Agreement or
in respect of any Transferred Receivable or any Contract.

ARTICLE IX.
MISCELLANEOUS

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller therefrom shall be effective
unless in a writing signed by the Purchaser and the Agent and, in the case of
any amendment, also signed by the Seller, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Purchaser to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Notwithstanding any other provision of this Section 9.01, Exhibit B
hereto may be amended in accordance with the procedures set forth in
Section 5.01(b).

SECTION 9.02 Notices, Etc. All notices and other communications hereunder shall,
unless otherwise stated herein, be in writing (which shall include facsimile
communication) and be faxed or delivered, to each party hereto, at its address
set forth under its name on the signature pages hereof or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 9.03 Binding Effect; Assignability. (a) This Agreement shall be binding
upon and inure to the benefit of the Seller, the Purchaser and their respective
successors and assigns; provided, however, that the Seller may not assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Purchaser and Agent. In connection with any sale or assignment by
the Purchaser of all or a portion of the Transferred Receivables, the buyer or
assignee, as the case may be, shall, to the extent of its purchase or
assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

SECTION 9.04 Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser with
respect thereto and with respect to advising the Purchaser as to its rights and
remedies under this Agreement, and the Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder excluding, however, any costs of enforcement or collection of
Transferred Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

(b) In addition, the Seller agrees to pay any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and the Seller agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

SECTION 9.05 No Proceedings. The Seller hereby agrees that it will not institute
against the Purchaser any proceeding of the type referred to in Section 7.01(f)
so long as there shall not have elapsed one year plus one (1) day since the
later of (i) the Facility Termination Date and (ii) the date on which all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables.

SECTION 9.06 Confidentiality. (a) Each of the parties hereto shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of the Fee Letter and the other confidential or proprietary information with
respect to the Originators, the Agent, the RPA Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such party and its directors, officers and employees may disclose such
information (i) to such party’s external accountants, attorneys, investors,
potential investors and credit enhancers and the agents or advisors of such
Persons and (ii) as required by any applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party (including,
without limitation, the filing of this Agreement with the SEC as an exhibit to
an annual or quarterly report under the Securities Exchange Act of 1934); and
provided, further, that such party shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of such party.

(b) Anything herein to the contrary notwithstanding, the Seller hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Agent and each of the RPA Purchasers, (ii) to any prospective or actual assignee
or participant of the Agent or any of the RPA Purchasers, and (iii) to any
rating agency, and to any officers, directors, employees, outside accountants,
advisors and attorneys of any of the foregoing, provided each such Person is
advised of the confidential nature of such information and, in the case of a
Person described in clause (ii) above, agrees to be bound by the provisions of
this Section 9.06. In addition, the Agent and the RPA Purchasers may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law) although each of
them shall use commercially reasonable efforts to ensure, to the extent
permitted given the circumstances, that any such information which is so
disclosed is kept confidential.

SECTION 9.07 GOVERNING LAW. THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT, PURSUANT TO
THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT SECTION 2.02(e) SHALL BE GOVERNED BY THE LAWS
OF THE FEDERAL REPUBLIC OF GERMANY.

SECTION 9.08 Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the Receivables Purchase Agreement in the case of assignment to such
parties, shall be third party beneficiaries of, and shall be entitled to enforce
the Purchaser’s rights and remedies under, this Agreement to the same extent as
if they were parties thereto, except to the extent specifically limited under
the terms of their assignment.

SECTION 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 9.10 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser could purchase U.S.
Dollars with such other currency at New York, New York on the Business Day
preceding that on which final judgment is given.

(b) The obligation of the Seller in respect of any sum due from it to the
Purchaser hereunder shall, notwithstanding any judgment in a currency other than
U.S. Dollars, be discharged only to the extent that on the Business Day
following receipt by the Purchaser of any sum adjudged to be so due in such
other currency the Purchaser may in accordance with normal banking procedures
purchase U.S. Dollars with such other currency; if the U.S. Dollars so purchased
are less than the sum originally due to the Purchaser in U.S. Dollars, the
Seller agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Purchaser against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to the Purchaser in U.S. Dollars, the
Purchaser shall remit to the Seller such excess.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

          SELLER:   FERRO CORPORATION
    By: /s/ John T. Bingle
     
    Name: John T. Bingle
   
Title:
  Treasurer

              1000 Lakeside Avenue     Cleveland, OH 44114     Attention:    
Treasurer     Facsimile No.: (216) 875-7237     PURCHASER: FERRO FINANCE
CORPORATION     By: /s/ Robert Gage     Name: Robert Gage             Title:
Assistant Treasurer

1789 Transelco Drive, Suite A
Penn Yan, NY 14527

Attention: Secretary
Facsimile No.: (315) 536-3826

EXHIBIT B

SELLER UCC INFORMATION

Name: Ferro Corporation

Jurisdiction of Organization: Ohio

UCC Filing Office: Ohio Secretary of State

Principal Place of Business Address: 1000 Lakeside Avenue, Cleveland, OH 44114

Location of its Records Concerning the Purchased Receivables: 1000 Lakeside
Avenue, Cleveland, OH 44114

EXHIBIT C
FORM OF CHOICE OF LAW PROVISION IN SELLER’S ORDERS
AND OTHER AGREEMENTS

“Governing Law. This contract shall be governed and construed in accordance with
the laws of the [insert one of the fifty states of the United States or the
District of Columbia], without application of its choice of law rules.”

EXHIBIT E
[Intentionally Omitted]EXHIBIT F
TRADENAMES OR DOING-BUSINESS-AS NAMES
Ferro Ceramics Inc. (Texas)

SOLICITORS, 003554, 000059, 102811586.1, Ferro — Wachovia Purchase and
Contribution Agreement w/ Conformed Sigs (Step 2)

